Case 5:20-cv-01332-EEF-KDM Document 11 Filed 07/30/21 Page 1 of 2 PageID #: 46




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

 BLAND EDWARD MOUNCIL                                      CIVIL ACTION NO. 20-1332

                                                           SECTION P
 VS.
                                                           JUDGE ELIZABETH E. FOOTE

 JUSTIN DUNN, ET AL.                                       MAG. JUDGE KAREN L. HAYES

                                            JUDGMENT

         The Report and Recommendation of the Magistrate Judge having been considered, no

 objections thereto having been filed, and finding that same is supported by the law and the record

 in this matter,

         IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Bland Edward

 Mouncil’s claims against Deputy Samos are DISMISSED as frivolous and for failure to state

 claims on which relief may be granted.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s excessive

 force claims against Deputies Dunn and Chapman are STAYED under the following conditions:

          a. If Plaintiff intends to proceed with these claims, he must, within thirty (30)
          days of the date the criminal proceedings against him conclude, file a motion to
          lift the stay;

          b. If the stay is lifted and the Court finds that Plaintiff’s claims would impugn
          the validity of his conviction, the action will be dismissed under Heck; if no such
          finding is made, the action will proceed absent some other bar to suit;

          c. Plaintiff should not file any more documents concerning these particular
          claims in this action (except the status update requested below) until the state
          court proceedings conclude; and

          d. Defendants shall not be required to answer these particular claims during the
          stay, and Plaintiff may not seek a default judgment or conduct any discovery
          during the stay.
Case 5:20-cv-01332-EEF-KDM Document 11 Filed 07/30/21 Page 2 of 2 PageID #: 47




       IT IS FURTHER ORDERED that Plaintiff shall file an update regarding the status of

 the criminal proceedings against him by August 31, 2021.
                                    30th
       SHREVEPORT, LOUISIANA, this ______ day of July, 2021.




                                              ______________________________________
                                              ELIZABETH E. FOOTE
                                              UNITED STATES DISTRICT JUDGE
